DETAILED ACTION
The instant application having Application No. 16/708119 filed on 12/08/2020 is presented for examination by the examiner.

Claims 15 and 19 are cancelled. Claims 1-14, 16-18, 20-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matters
Claims 1-14 and 16 are allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-18, 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 17 and 21 each recites the limitation “the respective aircraft radio”. However, there is insufficient antecedent base for this limitation in the claims. Applicant should replace “the respective aircraft radio” with “the at least one of the at least two aircraft radios”. 

Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for at least the reason stated above. Claims 18 and 20 depend on claim 17 respectively; however, they do not add any feature or subject matter that would solve any of the deficiencies of claim 17.

Claim 22 recites the limitation “the respective aircraft radio”. However, there is insufficient antecedent base for this limitation in the claims. Applicant should replace “the respective aircraft radio” with “the at least one of the at least two aircraft radios”. 

Claim 22 recites the limitation “the simultaneous transmission detection of at least two aircraft radio signals”. However, there is insufficient antecedent base for this limitation in the claims. Applicant should replace “the simultaneous transmission detection of at least two aircraft radio signals” with “a simultaneous transmission detection of the at least two aircraft radio signals”.
. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mang Hang Yeung whose telephone number is (571)-270-7319  The examiner can normally be reached on Mon through Th (9:00 am to 4:00pm EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANG HANG YEUNG/Primary Examiner, Art Unit 2463